Citation Nr: 0408335	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-21 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to December 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO) which, in part, denied a rating in excess of 
20 percent for diabetes mellitus.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [codified 
as amended at 38 U.S.C. § 5107(a)], requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].   

After a careful review of the record, the Board notes that in 
regard to the increased rating claim currently on appeal the 
veteran has not received notice which fully complies with the 
VCAA and Quartuccio.  Although a VCAA notice letter was sent 
from the RO to the veteran in December 2001, that letter 
dealt exclusively with another issue, entitlement to 
secondary service connection for neuropathy.  

A recent decision of the United States Court of Appeals for 
the Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans v. Secretary of Department of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Thus, if the record has a 
procedural defect with respect to notice required under the 
VCAA, this may no longer be cured by the Board.  

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board therefore remands this case to VBA for the 
following action:

VBA must review the veteran's VA claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed.  If required by the 
circumstances, the claim should then be 
readjudicated.  If no readjudication is 
necessary, of if the claim is 
readjudicated and the outcome is 
unfavorable to the veteran, the case 
should be returned to the Board for 
further appellate review, after all 
appropriate due process considerations 
have been satisfied.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




